DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2. 	With respect to Claims Objections, the amended Claims 6, 13, 19 overcome the objections. Thus, Claims Objection towards Claims 6, 13 and 19 is/are withdrawn. 

With respect to 112(b) rejection, Applicant argued on pages 15-16 of the Remarks that “Claims 4, 11, and 18 recite a list of 21 rules for responding to an utterance. Each rule includes two parenthetical portions, a first portion that defines a regular expression pattern and a second portion that defines a rule for identifying stock names. 
 	For example, the first rule in the list recited in claims 4, 11, and 18 includes: ([/range|quote|close|open/] [/for|of/]?) (?$StockName[{tag:/NN.*|FW/}]{1,4}). In this example, ([/range|quote|close|open/] [/for|of/]?) is the first portion that defines a regular expression pattern and (?$StockName[{tag:/NN.*|FW/}]{ 1,4}) is the second portion that defines a rule for identifying stock names. 
 	Moreover, these two portions are clearly described in the specification. For example, paragraphs 15 and 16 describe regular expression patterns (i.e., the first portion of each rule) as follows: 
 	“A regular expression pattern (which may alternatively be referred to herein as a 'regex' pattern) may define a sequence of units that may be used as part of a search pattern. Each unit may define one or more words that may satisfy the unit. A phrase that matches the sequence of units may trigger a predefined response from the system. For example, an illustrative regex pattern in a language processing system may be '([/what|how/] [/is/] [/the/] [/weather/).' The phrases 'What is the weather' and 'How is the weather' may both satisfy this regex, due to the vertical bar in the first unit which may denote alternative possibilities. 
 	The regular expression patterns recited by the claims operate in the same way. Thus, in the example referenced above, ([/range|quote|close|open/] [/for|of/]?) would be satisfied with utterances that include “range for,” “range of,” “quote for,” etc. 
 	The second portion of each rule, defining a rule for identifying stock names, is also described in the specification. For example, paragraph 23 states: “one of the rule sets may include a rule for identifying stock names. The rule may include identifying a word from the utterance that is identified by the system as a noun as a stock name. A word that is identified by the system as a noun may include a word that is a part of speech other than a noun but is used in a portion of the utterance that is associated with being a noun. For example, the word may be a verb that is used in the sentence structure of the utterance as a noun, and the system may label the word as a noun, and by extension, a stock name.” 
 	Accordingly, applicant submits that claims 4, 11, and 18 are definite and respectfully requests that the Examiner withdraw the rejections under §112.”
	In response, Examiner respectfully notes that MPEP 2173.05 (a) (I) recites “meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.” Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).”  
	Many of the symbols or expressions (i.e., (?$StockName[{tag:/NN.*|FW/}]{1,4})), recited in Claims 1, 8 and 15 are simply not described in the specification. It does seem that regex expressions are known in general, but not the specific expressions used in the claims which were created by the applicant. The Applicant defines what NN and FW are. However, what meaning of the expression (?$StockName[{tag:/NN.*|FW/}]{1,4}) is , the Applicant does not explain the syntax to this expression in the specification and/or claimed language. Per MPEP 2173.05(a)(I), the “meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.” While regex is a known character string representation, the particular functions being claimed are not standard regex expressions. Moreover, the specification does not describe these expressions as to their meaning. Since the meaning is not apparent from the prior art or from the specification, the regex expressions are vague and indefinite. Applicant’s argument is not persuasive, and thus for these reasons, Examiner respectfully disagree. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claims 1, 8 and 15 is/are directed to program code, not plain language with an unclear meaning. The paragraph [0024] in the specification discloses 
 	“([/range|quote|close|open/] [/for|of/]?) (?$StockName[{tag:/NN.*|FW/}]{1,4});
	...
 	([/sell|buy|add|remove|short/] [/forltolof/]?) (?$StockName[{tag:/NN.*|FW/}]{1,4});
 	The terms in the specification is/are also not explained in plain language so that they are not understood from reading the claims in the light of the specification. 
	Claims 2, 3, 5-7, 9, 10, 12-14, 19 and 20 are rejected as the same ground by virtue of their dependency. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	McRitchie et al. (US 2021/0081615 A1.) In this reference, McRitchie et al. disclose a method/a system for identifying chatbots by matching utterances to templates. In certain embodiments, classification involves comparing an input utterance to a set of templates, where each template is a regular expression (regex) and is associated with a particular chatbot. 
b.	Goodsitt et al. (US 2021/0056099 A1.) In this reference, Goodsitt et al. disclose a method/a system for utilizing regular expression (regex) to recognize at least portion of characters, words, text, numbers, etc. in a structured or unstructured dataset. 
c. 	Lall et al. (US 2021/0034816 A1.) In this reference, Lall et al. disclose a method/a system for utilizing regex patterans to detect a set of text boundaries. 

6.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571) 272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655